Case 1:15-md-02627-AJT-TRJ Document 1724 Filed 10/30/18 Page 1 of 4 PageID# 22510

                                                                                                      n
                                                                                             RT 3 02018 :
                                                 October '15, ^018
                                                                                       CLL    •• • --ISTR
  Clerk of Court
  United States District Court for tlie Eastern Disti ict ofVirginia
  401 Courtliouse Square
  Alexandria, VA



          HE:Lumber Liquidators Chinese-Manufactured Laminate Flooring Products Marketing, Sales
         Practices and Products Liability Litigation
          Case jVo. l:I5-md-02627(AJT/TRJ)

          and


          RE:Lumber Liquidators Chinese-Manufactured Laminate Flooring Durability Marketing cT
         Sales Practices Litigation
         Case No. I:16-md-(yJ7-L)(AJT/TRJ)


  Dear Clerk of Court:


  I write to you today to express my objection to the administi-ation of tlie abo\-e entitled class
  action suits on behalfof myself, and the thousands of othei- complainants named in these actions
  against Lumber Litpiidators. The attorneys and their i-epresentative, a settlement
  administrator, ha\'e not communicated changes to the June liOlS settlement in a foi'thriglu and
  straightibrwai-d manner and, as such, liave not acted responsibly on behalf of the \'ery
  individuals they purport to represent in this class action suit.

  In the summer oi'L20l8 I, like many otlier consumers of Lumber Litpiidators laminate flouring,
  was contacted by a postcard sent to my liome address and was notilicd of both the durability
  problems and the elevated formaldehyde content of the flooring. The notice, sent from the
  settlement administratoi-, solicited my participation in the suit as an affected consumer.

  1 hat mailing stated certain timelines - specifically that consumers must join the settlement suit
  by October 13, L'OIS (that date was latei" changed to October i20. ooks). 'j'he notification said
  members of the class action could expect a settlement in fall tiOIS. The settlement suggested
  was based on "past settlement data" and "class members selecting the cash award may expect to
  receive about 20% to 56% of the purcliase price of theii- flooring - tliis does not include the cost
  of installation. Class members electing to receive a \'oucbei' Qo Lumber Liquidatorsj can
  expect 38% -101'% of their purchase pi'ice."

  After mailing in that postcard to join the suit, I have received no other communications fi"om
  the settlement administrator (despite pro\-iding both my email and phone number on the
  rctui-ned postcartl - clearly they already had my home address given their first contact thi ough
  the U.S. Mail).
Case 1:15-md-02627-AJT-TRJ Document 1724 Filed 10/30/18 Page 2 of 4 PageID# 22511
Case 1:15-md-02627-AJT-TRJ Document 1724 Filed 10/30/18 Page 3 of 4 PageID# 22512
Case 1:15-md-02627-AJT-TRJ Document 1724 Filed 10/30/18 Page 4 of 4 PageID# 22513
